Citation Nr: 1746287	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-28 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for a right shoulder strain with degenerative arthritis prior to September 28, 2016, and in excess of 20 percent beginning September 28, 2016.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1991 to June 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in July 2016.  At that time, the Board remanded the claim for an initial compensable rating for service-connected right shoulder strain with degenerative arthritis.  Upon remand, in a rating decision in December 2016, the RO increased the rating for right shoulder strain with degenerative arthritis to 20 percent effective September 28, 2016.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's right (minor) shoulder strain with degenerative arthritis has been manifested by painful range of motion. 

2.  For the entire initial rating period on appeal, the Veteran's right (minor) shoulder strain with degenerative arthritis has not been shown to be limited to 25 degrees from the side, even when considering functional loss caused by pain.


CONCLUSIONS OF LAW

1.  As of July 1, 2011, the criteria for a rating of 20 percent for a right shoulder strain with degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).  

2.  The criteria for a rating greater than 20 percent for a right shoulder strain with degenerative arthritis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has met its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

The Veteran underwent a VA examination in February 2012, but the Board remanded the claim in July 2016 to obtain an additional VA examination to determine if the Veteran has pain during range of motion testing, as such was not indicated at the 2012 exam.  The Veteran underwent the additional VA examination in October 2016.  At the October 2016 VA examination, the VA examiner examined the Veteran, reviewed his claims file, and provided opinions on the pertinent questions, including whether the claimant exhibited pain during range of motion.  The 2016 VA examination and opinions are adequate for evaluation purposes as they provide all the information necessary to adjudicate the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board concludes there has been substantial compliance with the remand directives regarding the claim for an increased rating for the right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence, including February 2012 and October 2016 VA examinations, indicates the Veteran is left handed, and his right shoulder is therefore the minor one.  38 C.F.R. § 4.69.  

The Veteran contends he is entitled to a compensable rating prior to September 28, 2016 and in excess of 20 percent thereafter.  

The Veteran's right shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  However, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the minor arm at both the shoulder level and also midway between the side and shoulder level.  The maximum schedular rating of 30 percent is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease, the regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07    (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Board concludes the evidence more nearly approximates an assignment of a 20 percent rating, but no higher, for the right shoulder disability effective July 1, 2011.  An October 2009 MRI shows moderate right AC joint degenerative change.  Range of motion testing on the right shoulder at a May 2011 examination revealed flexion to 170 degrees on repetitive use testing with discomfort at the extreme repetitive range above the AC joint and abduction to 160 degrees on repetitive use testing.  The May 2011 examination supports the finding that the Veteran had reduced range of motion with pain.  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimum compensable rating for the Veteran's shoulder disability under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 20 percent rating for the Veteran's right shoulder disability for the entire relevant period. 

As for the Veteran's contention that he is entitled to a compensable rating in excess of 20 percent at any time during the period of appeal, the preponderance of the evidence is against such contention.  The Veteran attended VA examinations in May 2011 and February 2012 where the Veteran's range of motion was not limited to the extent as to warrant a rating above 20 percent.  As described in part above, the Veteran had flexion to 170 degrees and 110 degrees at the 2011 and 2012 examinations respectively and abduction to 165 degrees and 110 degrees at the 2011 and 2012 examinations respectively.  With repetitive use testing at the 2011 examination, flexion remained the same, but with some discomfort noted at the extreme repetitive range of motion, and abduction decreased to 160 degrees.  The Veteran's flexion and abduction remained the same at the 2012 examination with repetitive use testing.  At the 2011 examination, the Veteran reported that with prolonged use of his right upper extremity above horizontal level or with reaching at extreme range, he had flare-ups of pain in the range of three or four on a ten pain scale, which prevented further range of motion.  The Board remanded the Veteran's claim in July 2016 in part because the 2012 VA examiner did not note whether the Veteran had pain during range of motion testing.  However, at the 2012 examination, the Veteran reported no pattern of flare-ups, but reported periodic aches when he lay on his right side or with certain undescribed movements.  He indicated that the pain improved with rubbing, ice, and rest and generally lasted about a half hour.  

Following the Board's July 2016 remand, the Veteran attended a VA examination on September 28, 2016 where the Veteran's range of motion was not limited to the extent as to warrant a rating above 20 percent.  The Veteran had flexion to 120 degrees with pain and abduction to 100 degrees with pain.  With repetitive use testing, flexion was to 120 degrees with pain and abduction was to 90 degrees with pain.  The VA examiner noted additional functional loss in the form of reduced range of motion with repetitive use caused by pain.  The Veteran had normal external and internal rotation, and the Veteran's muscle strength was normal in both shoulders.  In addition, the Veteran reported flare-ups at night even when he was not lying on the shoulder, and the Veteran reported he did not do any heavy lifting and did not have the same range of motion.  

The demonstrated functional impairment shown throughout the appeal period, including pain on use and with flare ups, does not equate to flexion or abduction representing limitation of motion of the arm to 25 degrees, the criterion for the next higher rating for limitation of flexion or abduction for the minor extremity under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board recognizes pain is present when the Veteran moves his shoulder, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As the VA examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his right shoulder pain.  38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. at 32, 33, 43 (2011).  Thus, the Board finds an increased rating to 30 percent for the right shoulder is not warranted under Diagnostic Code 5201.

The Board also recognizes the Veteran's pain may prohibit him from performing tasks, especially overhead tasks.  Based on range of motion above the shoulder level at the May 2011, February 2012, and September 2016 VA examinations, the Board finds that any additional limitation of motion or functional loss caused by pain is not significant enough to conclude that the symptoms more nearly approximate limitation of the arm to 25 degrees from the side warranting a higher 30 percent rating under Diagnostic Code 5201.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other Diagnostic Code.  As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202, and 5203 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 20 percent under any of those criteria.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). 

In sum, the criteria for a rating in excess of 20 percent for the right shoulder disability, diagnosed as right shoulder strain with AC joint osteoarthritis, have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a 20 percent rating for a right shoulder strain with AC joint from July 1, 2011 to September 28, 2016 is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for the entire period on appeal for a right shoulder strain with AC joint osteoarthritis is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


